Citation Nr: 0015864	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  99-05 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991 & 
Supp. 2000).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from November 1968 to November 
1970.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
RO.  



FINDINGS OF FACT

1.  The veteran died on October [redacted], 1998, when he was 49 
years old; service connection had been granted for a left 
knee replacement (30%), dysthymic disorder (50%), and 
multiple scars (0%).  In addition, in a rating decision of 
December 1996, the veteran had been assigned a total rating 
based on individual unemployability due to service-connected 
disability, effective on November 1, 1996.  

2.  The Certificate of the Death indicates that the immediate 
cause of the veteran's death was that of cardiovascular 
disease due to (or as the consequence of) hypertension.  
Other significant conditions contributing to death were 
identified as elevated cholesterol and non-insulin diabetes 
mellitus.  

3.  No competent evidence has been presented to show that the 
veteran's heart disease, hypertension, elevated cholesterol 
and diabetes mellitus were clinically manifested earlier than 
many years after service or were due to disease or injury 
which was incurred in or aggravated by service.  

4.  No competent evidence has been presented to show that the 
veteran had a service-connected disability that either caused 
or contributed substantially or materially in producing or 
accelerating the veteran's death.  

5.  The veteran is not shown to have been entitled to receive 
compensation at the rate of 100 percent on a continuous basis 
for a period of 10 or more years immediately preceding death.  



CONCLUSIONS OF LAW

1.  The appellant's claim of service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3. 309, 3.310 
(1999).  

2.  The claim for DIC under the provisions of 38 U.S.C.A. § 
1318 must be denied. 38 U.S.C.A. §§ 1318, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.22 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of Death

As an initial matter it is observed that, in order to 
establish service connection for the cause of the veteran's 
death, applicable law requires that the evidence show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.312 (1999).  

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 1991 & Supp. 2000).  
Service connection for cardiovascular disease may be presumed 
if it became manifest to a degree of 10 percent disabling 
during the veteran's first year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  

The threshold question to be addressed in this case is 
whether a well-grounded claim has been presented.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 2000); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  If not, the claim must fail 
and there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom.  Epps v. West, 118 S.Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims (Court) 
which made clear that it would be error for the Board to 
proceed to the merits of a claim which is not well grounded.  
Epps v. Brown, 9 Vet.App. 341 (1996).  

Furthermore, in order for a claim for service connection to 
be well grounded, the Court has also held that there must be 
competent evidence of: (1) a current disability (a medical 
diagnosis); (2) the incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
(that is, a link or a connection) between the in-service 
injury or aggravation and the current disability. Competent 
medical evidence is required to satisfy this third prong.  
Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).  "Although the claim need 
not be conclusive, the statute [38 U.S.C.A. § 5107] provides 
that [the claim] must be accompanied by evidence" in order 
to be considered well grounded.  Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  In a claim of service connection, 
this generally means that evidence must be presented which in 
some fashion links the current disability to a period of 
military service or to an already service-connected 
disability.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.303 (1999); Rabideau v. Derwinski, 2 Vet.App. 141, 
143 (1992); Montgomery v. Brown, 4 Vet.App. 343 (1993).  

Although any evidence submitted in support of a claim is 
presumed to be true for purposes of determining whether it is 
well grounded, lay assertions regarding questions of medical 
diagnosis or causation cannot constitute competent evidence 
sufficient to render a claim well grounded.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1992); Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992).  

In a claim for service connection for the cause of death of a 
veteran, the first requirement of well groundedness, evidence 
of a current disability, will always have been met (the 
current disability being the condition that caused the 
veteran to die), but the last two requirements must be 
supported by evidence of record.  Ramey v. Brown, 9 Vet.App. 
40, 46 (1996), aff'd sub nom.  Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  

A careful review of the record shows that the veteran died in 
October 1998.  At that time, he was 49 years old and had a 
combined service-connected disability rating of 70 percent.  
His service connected disabilities were a left knee 
disability (30%), dysthymic disorder (50%) and scars (0%).  
Entitlement to TDIU was effective on November 1, 1996.  

The veteran's Certificate of the Death shows that the 
immediate cause of the veteran's death was cardiovascular 
disease, due to (or as a consequence of) hypertension.  Other 
significant conditions contributing to death were identified 
as being elevated cholesterol and non-insulin diabetes 
mellitus.  

The appellant has essentially contended that the veteran's 
service-connected disabilities ultimately led to the 
veteran's death.  Specifically, the appellant contends that 
the veteran had a lot of things wrong that were all the 
result of his service days and had "snowballed."  However, 
the appellant has not presented any medical evidence 
whatsoever in support of her assertions.  

A careful review of VA records dated from 1977 to 1996 shows 
assessments of hypertension noted in March, September and 
December of 1991 and in June and October of 1992.  Obesity 
was also noted.  On a June 1993 history and physical 
examination report from Laurens County Hospital, it was noted 
that the veteran was hypertensive and taking Vasotec.  The 
evidence also showed that the veteran was treated for a left 
knee disability and for depression.  There was no indication 
in these records that either the hypertension or his heart 
disease was in any way related to service.  None of the post-
service medical records shows that the veteran had suffered 
from heart disease or hypertension that was considered by any 
medical professional to be related in any way to the 
veteran's service or his service-connected disabilities.  

Since the disabilities implicated in the veteran's death, and 
listed on the veteran's Certificate of Death, were first 
shown many years after service and have not been causally 
linked by competent evidence to service or a service-
connected disability, there is no basis for establishing 
service connection for hypertension or heart disease on a 
direct or presumptive basis.  In the absence of any competent 
evidence linking any service-connected disability to the 
veteran's death, there is no plausible basis for finding that 
a service-connected disability either caused or contributed 
materially or substantially in producing or accelerating his 
demise.  

Therefore, the appellant has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that her claim of service connection for 
the cause of the veteran's death is well grounded, as imposed 
by 38 U.S.C.A. § 5107(a).  As claims that are not well 
grounded do not present a question of fact or law over which 
the Board has jurisdiction, service connection for the cause 
of the veteran's death must be denied.  

In reaching this decision, the Board is mindful of the 
appellant's sincere belief that the veteran's death was 
related to his service-connected disabilities.  That 
notwithstanding, the Board is bound by pertinent law and 
regulations in our role in deciding claims on appeal, and 
must point out that the appellant has not met her burden of 
presenting evidence of a well-grounded claim by offering her 
own medical conclusions regarding the cause of the veteran's 
death.  See Bostain v. West, 11 Vet.App. 124, 127 (1998) 
("lay testimony . . . is not competent to establish, and 
therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is generally 
not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998); cert. denied, 119 S. Ct. 404 (1998).  See 
also Grottveit, Espiritu, supra.  


II.  Entitlement to DIC under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318 (West 1991 & Supp. 2000), the 
Secretary of Veterans Affairs shall pay DIC benefits to the 
surviving spouse and to the children of a deceased veteran 
who dies, not as a result of his own willful misconduct, and 
who was in receipt of or entitled to receive compensation for 
a service- connected disability that either was continuously 
rated totally disabling for a period of ten years or more 
immediately preceding death, or, if so rated for a lesser 
period, was so rated continuously for a period of not less 
than five years from the date of such veteran's discharge or 
other release from active duty.  See also 38 C.F.R. § 3.22 
(1999).  

However, in this case, the Board would point out that, as 
reflected on the veteran's application for a TDIU, received 
in May 1995, he himself indicated that he only became too 
disabled to work in June 1994, which date preceded his death 
by a period of less than ten years.  Given such 
consideration, and since the law rather than the evidence is 
dispositive of the resolution of this issue on appeal, the 
claim for an award of DIC benefits pursuant to 38 U.S.C.A. § 
1318 is without legal merit and is, accordingly, denied. See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  



ORDER

Service connection for the cause of the veteran's death is 
denied, as well-grounded claim has not been submitted.  

The claim for dependency and indemnity compensation pursuant 
to 38 U.S.C.A. § 1318 (West 1991 & Supp. 2000) is denied by 
operation of law.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

